Name: 85/341/EEC: Commission Decision of 21 June 1985 concerning certain protective measures against African swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  environmental policy;  agricultural activity;  animal product;  Europe
 Date Published: 1985-07-11

 Avis juridique important|31985D034185/341/EEC: Commission Decision of 21 June 1985 concerning certain protective measures against African swine fever in Belgium Official Journal L 179 , 11/07/1985 P. 0032 - 0034 Spanish special edition: Chapter 03 Volume 36 P. 0061 Portuguese special edition Chapter 03 Volume 36 P. 0061 *****COMMISSION DECISION of 21 June 1985 concerning certain protective measures against African swine fever in Belgium (85/341/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 84/644/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 84/643/EEC (4), and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (5), as last amended by Directive 81/476/EEC (6), and in particular Article 7 thereof, Whereas an outbreak of African swine fever has occurred in Belgium; Whereas this outbreak is liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and pigmeat products; Whereas, following this outbreak of African swine fever, on 18 March 1985 the Commission adopted Decision 85/192/EEC concerning certain protective measures against African swine fever in Belgium (7), as amended by Decision 85/236/EEC (8); Whereas, in the light of the stringent measures adopted by the Belgian authorities, the restrictions on trade could be applied on a regional basis, provided the disease is confined to a specific part of the country's territory; Whereas it has become necessary to change the scope of the restriction measures to take account of the evolution of the disease and the actions of the Belgian authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall prohibit the introduction into their territory of live pigs coming from that part of Belgium described in paragraph 1 of the Annex. 2. The health certificate, as provided for in Directive 64/432/EEC, accompanying pigs sent from Belgium must be completed by the following: 'animals conforming to the Commission Decision of 21 June 1985'. Article 2 1. Member States shall prohibit the introduction into their territory of fresh pigmeat coming from that part of Belgium described in paragraph 2 of the Annex, or obtained from animals coming from that part of Belgium but slaughtered outside it. 2. However, the prohibitions mentioned in paragraph 1 shall not apply to pigmeat obtained from animals slaughtered before 15 January 1985. 3. The health certificate provided for by Council Directive 64/433/EEC of 26 June 1964, concerning health problems in relation to intra-Community trade in fresh meat (1), accompanying fresh pigmeat sent from Belgium must be completed by the following: 'meat conforming to the Commission Decision of 21 June 1985'. Article 3 1. Member States shall prohibit the introduction into their territory of pigmeat products coming from that part of Belgium described in paragraph 2 of the Annex or prepared from meat from animals coming from that part of Belgium but slaughtered outside it. 2. However, these prohibitions will not apply to pigmeat products: - prepared using pigmeat obtained from animals slaughtered before 15 January 1985, or - subjected to the treatment prescribed by Article 4, paragraph 1a of Directive 80/215/EEC. 3. The health certificate, provided for by Council Directive 77/99/EEC of 21 December 1976 concerning health problems relating to intra-Community trade in meat products (2), and accompanying meat products sent from Belgium, must be completed by the following: 'products conforming to the Commission Decision of 21 June 1985'. Article 4 The Member States shall amend the measures which they apply to trade to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 5 The Commission will follow developments in the situation. The present Decision may be amended in the light of such developments. Article 6 Decision 85/192/EEC is hereby cancelled. Article 7 This Decision is addressed to the Member States. Done at Brussels, 21 June 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 339, 27. 12. 1984, p. 30. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 339, 27. 12. 1984, p. 27. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 186, 8. 7. 1981, p. 20. (7) OJ No L 84, 26. 1985, p. 12. (8) OJ No L 108, 20. 4. 1985, p. 23. (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 26, 31. 1. 1977, p. 85. ANNEX 1. Parts of the territory subject to restrictions on trade in live pigs: that part of the territory of Belgium situated to the west of a line formed by the Terneuzen-Gand Canal, the Scheldt to the junction with the Espierre Canal, and the Espierre Canal to the border with France. 2. Parts of the territory subject to restrictions on trade in fresh pigmeat and products prepared from pigmeat: - the Communes of Tielt Pittem Meulebeke Ardooie Ingelmunster Lendelede Izegem Ledegem Moorslede Staden Hooglede Zonnebeke Poelkapelle Lichtervelde Zwevezele Roeselare, - also an area within a radius of three kilometres around the two outbreaks in the Communes of Reninge and Ichtegem, - the Commune of Kortemark, excluding the old area known as Zarren-Werken, - in the Commune of Torhout, an area within a radius of three kilometres around the six holdings which have been the subject of preventive slaughter by the Belgian authorities.